DETAILED ACTION
Advisory Action
Note from 12:
	Applicant asserts that Orinski does not teach or suggest a power source housing that is disposed laterally adjacent to and in contact with the electronics housing as required by claim 1 or a power source housing that is directly attached to, and extending laterally from, the electronics housing as required by claim 15. Examiner has stated this in the Final Office Action dated 11/23/2021 in ¶8 and ¶21 and then cites Wahlstrand to address these deficiencies. 
	Applicant asserts that Orinski does not explicitly teach one or more conductor assemblies extending laterally from the electronics housing. Examiner respectfully disagrees. Fig. 4A of Orinski depicts deep brain stimulator 100 with housing 112, which include electronics section 110. Orinski also depicts the connector assemblies 132A and 132B in the figure as well. The connector assemblies 132A and 132B are shown protruding from electronics section 110 of housing 112. This protrusion is a lateral protrusion because the connector assemblies are extending from the side of the electronics housing in a plane parallel to a plane of the electronics section of housing 112. Thus, Orinski teaches one or more conductor assemblies extending laterally from the electronics housing. 
	Applicant further asserts that Wahlstrand does not address the deficiencies of Orinski. Particularly, applicant asserts that Wahlstrand does not disclose a power source housing 
	Examiner notes that it appears that applicant is attempting to claim that the power source housing and the electrical source housing are in direct abutment or are in direct physical contact with one another. If this is the case, examiner recommends using such language to distinguish over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792